REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The reference JPH10-298491 (“JPH’491”), cited in an office action of the Korean Patent Office, fails to teach (1) a core-shell structure wherein the shell comprises urethane and a hydrazide functional group and (2) a matting agent such that the coating composition, when dried as a coating, exhibits a specific gloss and sheen, as required in the instant claims.  JPH’491 mentions that the particles can assume a core-shell structure comprising urethane polymer and vinyl polymer; however, it does not specify whether the urethane polymer would form the shell.  Even assuming that the urethane polymer would migrate outwards to form a shell, JPH’491 teaches a hydrazine structure in the urethane-based polymer while the instant claims require a hydrazide functional group.  Unlike hydrazine, hydrazide is non-basic for being derived from an oxoacid, 
RkE(=O)l(OH)m (l ≠0) by replacing –OH by –NRNR2 (R groups are commonly H), as in carbohydrazides, RC(=O)NHNH2, sulfonohydrazides, RS(=O)2NHNH2, and phosphonic dihydrazides, RP(=O)(NHNH2)2.
(Source:  IUPAC. Compendium of Chemical Terminology, 2nd ed. (the "Gold Book"). Compiled by A. D. McNaught and A. Wilkinson. Blackwell Scientific Publications, Oxford (1997). Online version (2019-) created by S. J. Chalk. ISBN 0-9678550-9-8. https://doi.org/10.1351/goldbook . 
For hydrazide: "Hydrazides". doi:10.1351/goldbook.H02879 ).


The other two references cited in the IDS submitted on February 12, 2021 fail to teach core-shell particles, hydrazide functional group in the urethane polymer, and the matting agent in the coating composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



February 26, 2021